Name: 2010/364/: Council Decision of 24Ã June 2010 on the conclusion of the Agreement between the European Community and the Council of Ministers of the Republic of Albania on certain aspects of air services
 Type: Decision
 Subject Matter: European construction;  air and space transport;  Europe;  transport policy;  international affairs
 Date Published: 2010-07-01

 1.7.2010 EN Official Journal of the European Union L 166/16 COUNCIL DECISION of 24 June 2010 on the conclusion of the Agreement between the European Community and the Council of Ministers of the Republic of Albania on certain aspects of air services (2010/364/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) On 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (2) On behalf of the Community, the Commission negotiated an agreement with the Republic of Albania on certain aspects of air services (hereafter referred to as the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision authorising the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with a Community agreement. (3) The Agreement was signed on behalf of the Community on 5 May 2006 subject to its possible conclusion at a later date, in conformity with Council Decision 2006/716/EC (1). (4) Following the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union should make a notification to the Republic of Albania as regards the European Union having replaced and succeeded the European Community. (5) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Community and the Council of Ministers of the Republic of Albania on certain aspects of air services is hereby approved on behalf of the Union (2). Article 2 The President of the Council is hereby authorised to designate the person empowered to make the notification provided for in Article 8(1) of the Agreement and to make the following notification: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community  in the text of the Agreement are, where appropriate, to be read as the European Union .. Done at Luxembourg, 24 June 2010. For the Council The President J. BLANCO LÃ PEZ (1) OJ L 294, 25.10.2006, p. 51. (2) The Agreement between the European Community and the Council of Ministers of the Republic of Albania on certain aspects of air services has been published in OJ L 294, 25.10.2006, p. 52 together with the decision on signature.